
	
		I
		112th CONGRESS
		2d Session
		H. R. 5563
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the rate of duty on certain boys’
		  shirts.
	
	
		1.Certain boys’ shirts
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Boys’ knitted or crocheted shirts of man-made fibers, the
						foregoing not imported as parts of playsuits (provided for in subheading
						6105.20.20)26.5%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
